 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
14   SAMMY J. CSANYI,                                )    Civil No. 2:18-cv-02496-JAM-EFB
                                                     )
15          Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
                                                     )    FOR A FIRST EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER
17                                                   )    MOTION FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her MSJ. After considering Plaintiff’s MSJ and the administrative record, Defendant
25   believes that this case may warrant voluntary remand in lieu of further litigation. Defendant
26   respectfully requests this extension of time to attempt to obtain remand authority.
27
28
     Stip. to Extend Def.’s MSJ

                                                      1
 1          The new due date for Defendant’s Motion for Summary Judgment or remand stipulation
 2   will be Friday, April 5, 2019.
 3
 4
                                              Respectfully submitted,
 5
 6   Date: March 6, 2019                      THE METSKER LAW FIRM

 7                                     By:    /s/ John David Metsker *
                                              JOHN DAVID METSKER
 8                                            * By email authorization on March 6, 2019
 9                                            Attorney for Plaintiff

10
     Date: March 6, 2019                      MCGREGOR W. SCOTT
11
                                              United States Attorney
12
                                       By:    /s/ Michael K. Marriott
13                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
14
                                              Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21
22                                            ORDER
23
24   APPROVED AND SO ORDERED.
25   DATED: March 7, 2019.
26                                            HONORABLE EDMUND F. BRENNAN
                                              UNITED STATES MAGISTRATE JUDGE
27
28
     Stip. to Extend Def.’s MSJ
                                                 2
